Citation Nr: 0619395	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent from an initial grant of service connection for 
hearing loss.  

2.  Entitlement to service connection for a right hand 
disability (residuals of a fracture of the right, fifth 
metacarpal bone).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to 
June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The results of the veteran's most recent controlled 
speech discrimination test were 80% for the right ear and 76% 
for the left ear and the average of his scores on his 
puretone audiometer test for 1,000, 2,000, 3,000, and 4,000 
Hertz were 55 for the right ear and 68 for the left ear.  

2.  Clear and unmistakable evidence shows that the veteran 
had a broken metacarpal of the right hand before his entry 
into service and that the broken metacarpal of the right hand 
did not increase in disability during service.

3.  The right fifth metacarpal bone is slightly curved in the 
palmer direction, with normal X-rays, normal grip and no 
tenderness or swelling.  


CONCLUSIONS OF LAW

1.  Criteria have not been met for a hearing loss disability 
rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85 and Diagnostic Code 
6100 (2005).  

2.  Criteria have not been met for service connection for a 
right hand disability (residuals of a fracture of the right, 
fifth metacarpal bone).  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss Disability Rating

The veteran appealed the rating decision that granted service 
connection for bilateral hearing loss from August 22, 2001 
and assigned a noncompensable (0 percent) disability rating.  

Although the RO later increased the veteran's disability 
rating to 10 percent, the appeal for a higher disability 
rating remains before the Board because the 10 percent rating 
assigned is not the maximum disability rating for bilateral 
hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given the required tests in July 2004 with 
the following results:  



Right 
Ear
Left 
Ear
Controlled Speech 
Discrimination Test

80%
76%




Audiometric Test 
(measured in decibels)
1000 
HERTZ
20
30

2000 
HERTZ
45
65

3000 
HERTZ
70
80

4000 
HERTZ
85
95





Average 
Score
55
68

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (80%) and the average score for his audiometric test 
(55) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral IV.  Similarly, the test 
scores for his left ear (speech discrimination of 76% and 
average audiometric score of 68) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral IV.  Those 
Roman numerals are then applied to Table VII in 38 C.F.R. § 
4.85, which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
IV for each ear, the result is a 10 percent disability 
rating.  

The veteran's representative urges the application of the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b)(When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant); 38 C.F.R. § 3.102 
(same).  But reasonable doubt does not exist concerning the 
objective data of the hearing tests.  When that data is 
applied against the tables in the regulations, the resulting 
disability rating is incontrovertible.  No increase is 
warranted.  

Service Connection for a Right Hand Disability

The veteran seeks service connection for residuals of an 
injury to his right hand that he claims was incurred before 
he entered service in the Marines (characterized under 
service connection statutes as "naval service").  To 
establish service connection for a disability that 
pre-existed naval service, the evidence must demonstrate that 
a disease or injury resulting in a current disability was 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  As discussed more fully 
below, because the residuals of the veteran's hand injury 
were not noted on the veteran's entrance exam, special 
evidentiary rules apply to this case-that is, VA must prove 
by clear and unmistakable evidence both that the veteran's 
claimed preservice injury was incurred before service and 
that such preexisting condition was not aggravated during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed Cir. 
2004).  Since those rules were met here, and since the 
veteran does not have a current disability, service 
connection is not warranted here.  

To establish that the veteran's right hand injury pre-existed 
naval service, the special rules governing the presumption of 
soundness at the entrance of service must be considered.  
Generally, every veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service.  
38 C.F.R. § 3.304(b).  That presumption does not attach with 
respect to any defects, infirmities, or disorders that are 
explicitly noted on the examination report of the entrance 
exam.  38 C.F.R. § 3.304(b).  But if the examiner at the 
entrance examination fails to note a pre-existing defect, 
infirmity, or disorder, the presumption of soundness 
attaches, and the veteran is presumed sound.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991) (presumption of 
soundness attaches only where there has been an induction 
medical examination during which the disability about which 
the veteran later complains was not detected).  Here, there 
is no notation on the June 1960 entrance exam report of any 
defect, infirmity, or disorder relating to the veteran's 
right hand.  As a result, the veteran's right hand is 
presumed sound upon entrance into naval service.  

The presumption of sound condition can be rebutted.  The 
regulation requires that to rebut the presumption of sound 
condition, there must be clear and unmistakable evidence that 
an injury pre-existed service.  38 C.F.R. § 3.304(b).  In 
interpreting this regulation and the statute governing the 
presumption of sound condition, the Federal Circuit 
determined that not only must VA show clear and unmistakable 
evidence of a pre-existing condition, but VA must also show 
clear and unmistakable evidence of a lack of inservice 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed 
Cir. 2004) (the government must show clear and unmistakable 
evidence of both a preexisting condition and a lack of 
inservice aggravation to overcome the presumption of 
soundness for wartime service under 38 U.S.C.A. § 1111); see 
also 38 U.S.C.A. § 1137 (notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. § 1111 
shall be applicable in the case of any veteran who served in 
the active naval service after December 31, 1946).  If VA 
cannot establish by clear and unmistakable evidence both that 
the injury pre-existed service and that there is a lack of 
inservice aggravation, then the veteran is presumed sound 
upon entrance, and service connection must be established 
directly by showing an inservice injury. Wagner v. Principi, 
370 F.3d at 1096.  

Since two medical examiners determined that the veteran had 
broken a bone of his right hand, there is no issue in this 
case concerning the existence of a broken right hand; the 
only issue is when the event occurred to break the hand.  
There is clear and unmistakable evidence that the veteran 
injured his right hand prior to service.  First, the veteran 
testified at his August 2004 personal hearing that he injured 
his right hand prior to going into service.  Second, his 
service medical records of December 1961 indicate that the 
veteran told the treating medical personnel that he had 
injured his right hand two years earlier, which would have 
been prior to his June 1960 entrance into service.  Third, 
the veteran told the VA examiner that he had broken his right 
hand in about 1960 or 1962 and that it had been put into a 
cast.  Since there is no evidence of either an inservice 
injury to his hand or inservice treatment of putting his hand 
into a cast, the veteran's recitation of his medical history 
to the VA examiner supports his other testimony that the 
injury occurred prior to service.  Although the veteran, as a 
lay person, is not competent to testify about his medical 
condition (whether the hand was "broken"), see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1998), he is competent to testify 
about events within the knowledge of a lay person (that is, 
whether the hand was injured, when the event took place, and 
whether his hand was in a cast).  And while medical history 
alone is not sufficient to establish a pre-exiting condition, 
see Crowe v. Brown, 7 Vet. App. 238 (1995), here, the lay 
person's competent evidence of when an injury occurred, 
coupled with the medical examiners' determinations that such 
a condition existed, establishes that the injury occurred 
prior to service.  

Finally, no evidence contradicts the veteran's claim that the 
injury to his hand occurred prior to service.  Neither the 
veteran nor his representative assert that the hand was 
injured during service and no medical records during service 
indicate an inservice injury.  The fact that the medical 
reports differ slightly as to which part of the hand was 
injured (the December 1961 inservice records indicate it was 
the 4th metacarpal of the right hand, while the April 2002 VA 
examiner's report  indicates it was the 5th metacarpal of the 
right hand) does not mean that the government failed to meet 
its burden of proof, because the veteran consistently speaks 
of one injury, never claims that he had two different right 
hand injuries, and did not challenge the RO's determination 
that any doubt about whether the December 1961 examination 
concerned the 5th metacarpal of the right hand would be 
resolved in favor of the veteran under 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102.  Since all evidence supports the 
conclusion and none contradicts it, VA has shown by clear and 
unmistakable evidence that the injury to the veteran's right 
hand occurred prior to service.  Thus, the Government has met 
the first requirement for rebutting the presumption of 
soundness.  

If the special rule governing the presumption of soundness 
were not applicable here, the veteran would have to establish 
that the residuals of his injury were aggravated during 
service.  38 U.S.C.A. § 1131.  But since that special rule 
applies here, VA must show by clear and unmistakable evidence 
that the residuals of the veteran's right hand injury were 
not aggravated during service.  A pre-existing injury will be 
considered to have been aggravated during active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.303(a).  On the basis of 
the entire record, a determination must be made as to the 
severity of the underlying condition and its manifestations 
prior to, during, and after service.  38 C.F.R. § 3.303(b).  
If the disability underwent no increase, aggravation may not 
be conceded.  38 C.F.R. § 3.303(b).  

Here, there was no inservice increase in the severity of the 
veteran's residuals of a right hand injury.  At the entrance 
exam prior to service, the condition was not noticeable and 
the veteran did not disclose any disorder on the medical 
history report for his entrance to service.  During service, 
the December 1961 examination notes show that the veteran's 
hand had a slight deformity and that the veteran complained 
of pain during cold weather.  No treatment was given.  
According to the veteran's testimony, the only time his hand 
bothered him during service was that one time in 
December 1961.  At the end of service, neither the examiner 
nor the veteran noted on the veteran's exit exam reports 
anything abnormal about his right hand.  After service, the 
veteran never once in almost forty years sought medical 
treatment for his hand.  In April 2002, the VA examiner 
determined that the veteran had minimal residuals of a broken 
metacarpal bone, which had a mild deformity.  The veteran's 
hand was slightly curved in the palmer direction, with no 
tenderness or swelling, and the veteran's X-rays and hand 
grip were normal.  The VA examiner recorded that the veteran 
complained that he has some discomfort in his right hand 
during cold weather.  These facts clearly and unmistakably 
show that the severity of the veteran's condition was not 
aggravated during active service:  what was unnoticeable 
before service was described as a slight deformity during 
service, and a mild deformity after service.

In any event, no current disability exists.  
Service-connected compensation is available only to a veteran 
with a current disability.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997) (upholding the requirement of a 
currently existing disability to establish service 
connection).  Congress has specifically limited entitlement 
for service-connected compensation to cases where injuries 
have resulted in a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (rejecting the notion that a 
veteran is entitled to some sort of benefit simply because he 
had an injury during service); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (in the absence of 
evidence of a current disability, service connection is not 
allowed).   Here, the VA examiner noted that the right fifth 
metacarpal bone is slightly curved in the palmer direction, 
but determined that there was normal grip and no tenderness 
and no swelling.  The X-rays for the hand were normal.  No 
medical evidence shows that there is any loss of function 
with respect to the veteran's right hand.  Neither the 
veteran nor his representative claim any limitation of 
motion, other functional impairment or interference with 
employment.  The veteran complains only that he has some 
discomfort in his right hand during cold weather.  The fact 
that the veteran's finger curves slightly to the right and 
provides occasional discomfort is not a disability.  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the June 2002 rating decision.  It described the evidence 
necessary to substantiate a service connection claim, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
invited the veteran to send to VA at the address at the top 
of the letter any information about evidence or the evidence 
itself.  Then, in February 2006, VA sent the veteran a letter 
describing in detail evidence that would be helpful to 
support the veteran's claim for an increased disability 
rating for hearing loss and his service connection claim for 
a right hand disability.  Although those letters did not 
explicitly ask the veteran to provide VA with any evidence in 
his possession that pertains to his claim, the veteran was 
not harmed by that omission because the December 2002 
Statement of the Case included the text of 38 C.F.R. 
§ 3.159(b).  

The RO's evidentiary letters did not address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for a hearing loss 
or right hand disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (since the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  This veteran was 
not harmed by those omissions.  With respect to the hearing 
loss claim, the rating criteria for hearing loss were 
contained in December 2002 Statement of the Case and the 
veteran's service connection was made effective as of the 
filing date, the earliest date possible under the law.  With 
respect to the right hand disability, since service 
connection was denied, the rating criteria and effective date 
issues are moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and VA treatment 
records, and by providing the veteran with medical 
examinations and a personal hearing at which he could present 
sworn testimony.  


ORDER

A disability rating in excess of 10 percent from an initial 
grant of service connection for hearing loss is denied.  

Service connection for residuals of a fracture of the right, 
fifth metacarpal bone is denied.    



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


